FILED
                               NOT FOR PUBLICATION
                                                                            JUL 20 2016
                        UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                                FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 15-10309

                  Plaintiff - Appellee,            D.C. No. 2:12-cr-00453-APG

 v.
                                                   MEMORANDUM*
REBEKAH FOUQUET,

                  Defendant - Appellant.


                       Appeal from the United States District Court
                                for the District of Nevada
                       Andrew P. Gordon, District Judge, Presiding

                                 Submitted July 18, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Rebekah Fouquet appeals from the district court’s order denying her motion

for sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fouquet contends that the district court erred in holding that it lacked

authority to grant her request for a sentence reduction under Amendment 782 to the

Guidelines. We review de novo whether a defendant is eligible for a sentence

reduction. See United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). A

district court may only reduce a sentence under section 3582(c)(2) when the

defendant’s applicable Guidelines range has been lowered. See 18 U.S.C. §

3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B), cmt. n.1(A); Leniear, 574 F.3d at 673-74.

As the district court found, Amendment 782 did not lower Fouquet’s Guidelines

range. Thus, notwithstanding Fouquet’s policy and equity-based arguments, the

district court properly denied her motion. Moreover, contrary to Fouquet’s

contention, the rule of lenity does not assist her because section 3582(c)(2) is

unambiguous. See Bifulco v. United States, 447 U.S. 381, 387 (1980) (rule of

lenity applies only when a statute is ambiguous).

      AFFIRMED.




                                           2                                       15-10309